NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(A) with Patent No. US 10,117,583 B2:
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. US 10,117,583 B2 to Reza et al. (from hereinafter "Reza’583 Patent") in view of Reza et al. (US 2016/0113507 A1, “Reza”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 1-20 of the instant application, applicants claim a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, comprising: one or more laser sources configured to generate a plurality of excitation beams configured to generate pressure/ultrasonic signals/waves in the sample at an excitation location (along a first path: claim 9); wherein the one or more laser sources are also configured to generate a plurality of interrogation beams (along a second path that is offset from the first path: claim 9) incident on the sample at the excitation location, a portion of the plurality of interrogation beams returning from the sample (along a third path that is offset from each of the first path and the second path: claim 9) that is indicative of the generated pressure/ultrasonic signals/waves; an optical system (a first optical system: claim 9) configured to focus the plurality of excitation beams at a first focal point and the plurality of interrogation beams at a second focal point (by a second optical system: claim 9), the first and second focal points being below the surface of the sample; and a plurality of detectors (a polarizing modulation detector: claim 14, a phase modulation detector: claim 17) each configured to detect (a polarization modulation of: claim 14, a phase modulation of: claim 17) a returning portion of at least one of the plurality of interrogation beams. 
The Reza’583 Patent teaches a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample with optical resolution, comprising: a pulsed or intensity-modulated excitation beam configured to generate ultrasonic signals in the sample at an excitation location; a continuous interrogation beam incident on the sample at the excitation location, a portion of the interrogation beam returning from the sample that is indicative of the generated ultrasonic signals; an optical system that focuses the excitation beam at a first focal point and the interrogation beam at a second focal point, the first and second focal points being below the surface of and within the sample; and an interferometer that detects the returning portion of the interrogation beam. And an endoscopic device that uses a photoacoustic remote sensing confocal microscopy system (PARS) for imaging a subsurface structure in a sample with optical resolution also disclosed in claim 16.
Although the scope of claims 1-20 of the instant application and claims 1-16 of the Reza’583 Patent are very similar, the difference between the present claimed invention and the Reza’583 patent is that -  (i) Reza’583 patent discloses a pulsed or intensity-modulated excitation beam instead of laser beam of instant application; and (ii) the detector being a polarizing modulation detector or a phase modulation detector.
As to the limitation of (i), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Reza’583 patent to arrive at the instant invention because similar elements are used in both inventions a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, and it is well known in the art that a laser source is capable of producing a pulsed or intensity-modulated excitation beams configured to generate pressure/ultrasonic signals/waves in the sample. 
As to the limitation of (ii), Reza teaches a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample where probe beam passes through a polarization control/beam quality unit 24 [0049]. ([0050]; [0114]) further discloses that a modified version of polarization sensitive Michelson interferometry has been employed to remotely record the large local initial pressures from chromophores and without appreciable acoustic loses. [0068] teaches that PARS can be integrated with any interferometry designs such as common path interferometer, Michelson interferometer, Fizeau interferometer, Ramsey interferometer, Sagnac interferometer, Fabry-Perot interferometer and Mach-Zehnder interferometer. The basic principle is that phase (and maybe amplitude) oscillations in the probing receiver beam can be detected using interferometry and detected at AC, RF or ultrasonic frequencies using various detectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Reza regarding polarizing modulation detector or phase modulation detector since these detectors are known in the PARS related arts to measure the polarization or phase. 
(B) with Patent No. US 10,682,061 B2:	
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. US 10,682,061 B2 to Reza et al. (from hereinafter "Reza’061 Patent") in view of Reza et al. (US 2016/0113507 A1, “Reza”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 1-20 of the instant application, applicants claim a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, comprising: one or more laser sources configured to generate a plurality of excitation beams configured to generate pressure/ultrasonic signals/waves in the sample at an excitation location (along a first path: claim 9); wherein the one or more laser sources are also configured to generate a plurality of interrogation beams (along a second path that is offset from the first path: claim 9) incident on the sample at the excitation location, a portion of the plurality of interrogation beams returning from the sample (along a third path that is offset from each of the first path and the second path: claim 9) that is indicative of the generated pressure/ultrasonic signals/waves; an optical system (a first optical system: claim 9) configured to focus the plurality of excitation beams at a first focal point and the plurality of interrogation beams at a second focal point (by a second optical system: claim 9), the first and second focal points being below the surface of the sample; and a plurality of detectors (a polarizing modulation detector: claim 14, a phase modulation detector: claim 17) each configured to detect (a polarization modulation of: claim 14, a phase modulation of: claim 17) a returning portion of at least one of the plurality of interrogation beams. 
The Reza’061 Patent teaches a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, comprising: one or more lasers configured to generate a pulsed or intensity-modulated excitation beam configured to generate ultrasonic signals in the sample at an excitation location; wherein the one or more lasers are also configured to generate a pulsed, intensity-modulated, or continuous interrogation beam incident on the sample at the excitation location, a portion of the interrogation beam returning from the sample that is indicative of the generated ultrasonic signals; an optical system configured to focus the interrogation beam at a second focal point that is below the surface of the sample; and a detector configured to detect the returning portion of the interrogation beam.
Although the scope of claims 1-20 of the instant application and claims 1-16 of the Reza’583 Patent are very similar, the difference between the present claimed invention and the Reza’583 patent is that the detector of Reza’061 Patent is not a polarizing modulation detector or a phase modulation detector.
However, Reza teaches a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample where probe beam passes through a polarization control/beam quality unit 24 [0049]. ([0050]; [0114]) further discloses that a modified version of polarization sensitive Michelson interferometry has been employed to remotely record the large local initial pressures from chromophores and without appreciable acoustic loses. [0068] teaches that PARS can be integrated with any interferometry designs such as common path interferometer, Michelson interferometer, Fizeau interferometer, Ramsey interferometer, Sagnac interferometer, Fabry-Perot interferometer and Mach-Zehnder interferometer. The basic principle is that phase (and maybe amplitude) oscillations in the probing receiver beam can be detected using interferometry and detected at AC, RF or ultrasonic frequencies using various detectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Reza regarding polarizing modulation detector or phase modulation detector since these detectors are known in the PARS related arts to measure the polarization or phase. 

(C) with Patent No. US 11,122,978 B1: 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. US 11,122,978 B2 to Reza et al. (from hereinafter "Haji Reza Patent").
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 1-20 of the instant application, applicants claim a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, comprising: one or more laser sources configured to generate a plurality of excitation beams configured to generate pressure/ultrasonic signals/waves in the sample at an excitation location (along a first path: claim 9); wherein the one or more laser sources are also configured to generate a plurality of interrogation beams (along a second path that is offset from the first path: claim 9) incident on the sample at the excitation location, a portion of the plurality of interrogation beams returning from the sample (along a third path that is offset from each of the first path and the second path: claim 9) that is indicative of the generated pressure/ultrasonic signals/waves; an optical system (a first optical system: claim 9) configured to focus the plurality of excitation beams at a first focal point and the plurality of interrogation beams at a second focal point (by a second optical system: claim 9), the first and second focal points being below the surface of the sample; and a plurality of detectors (a polarizing modulation detector: claim 14, a phase modulation detector: claim 17) each configured to detect (a polarization modulation of: claim 14, a phase modulation of: claim 17) a returning portion of at least one of the plurality of interrogation beams. 
The Haji Reza Patent teaches a method of visualizing details in a sample, the method comprising the steps of: generating signals in the sample at an excitation location using an excitation beam of light, the excitation beam being focused below a surface of the sample; interrogating the sample with an interrogation beam of light directed toward the excitation location of the sample, the interrogation beam being focused below the surface of the sample; and detecting a portion of the interrogation beam returning from the sample (claim 1), focusing the excitation beam at a first focal point below the surface of the sample; and focusing the interrogation beam at a second focal point below the surface of the sample (claim 8); wherein the portion of the interrogation beam returning from the sample encodes the generated signals as one or more of intensity variations, polarization variations, phase variations, fluorescence variations, variations in nonlinear scattering, or variations in nonlinear absorption (claim 3).
Although the scope of claims 1-20 of the instant application and claims 1-20 of the Haji Reza Patent are very similar, the difference between the present claimed invention and the Haji Reza Patent is that the instant application is related to apparatus while the Haji Reza Patent is related to methods; and (ii) the detector of Reza’061 Patent is not a polarizing modulation detector or a phase modulation detector.
As to (i), it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of the Haji Reza Patent to arrive at the instant invention because the steps of visualizing details in a sample are being performed using the apparatus of the Haji Reza Patent. The apparatus of the instant application cannot perform another method than that of the Haji Reza Patent, and the method of the Haji Reza Patent cannot be performed by another apparatus other than that of the instant application. Therefore, the claims are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of visualizing details in a sample.
As to (ii), Reza teaches a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample where probe beam passes through a polarization control/beam quality unit 24 [0049]. ([0050]; [0114]) further discloses that a modified version of polarization sensitive Michelson interferometry has been employed to remotely record the large local initial pressures from chromophores and without appreciable acoustic loses. [0068] teaches that PARS can be integrated with any interferometry designs such as common path interferometer, Michelson interferometer, Fizeau interferometer, Ramsey interferometer, Sagnac interferometer, Fabry-Perot interferometer and Mach-Zehnder interferometer. The basic principle is that phase (and maybe amplitude) oscillations in the probing receiver beam can be detected using interferometry and detected at AC, RF or ultrasonic frequencies using various detectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Reza regarding polarizing modulation detector or phase modulation detector since these detectors are known in the PARS related arts to measure the polarization or phase. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is rejected as being indefinite as the recited limitation "the angle between the first path and the third path is substantially similar to an angle between the first path and the third path" is confusing. One of ordinary skill in the art fails to ascertain how the angle between the first path and the third path is compared with the same angle. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reza et al. (US 2016/0113507 Al, cited by the applicants, “Reza”). 
Regarding Claim 20, Reza teaches a photoacoustic remote sensing system (PARS) (Fig.1-4) for imaging a structure in a sample ([0049]-[0065]), comprising: one or more laser sources (fig.1-4; element 12) configured to generate at least one excitation beam (fig.1; element 32) configured to generate pressure in the sample at an excitation location ([0071]: the photoacoustic pressure generated by the excitation beam 32); wherein the one or more laser sources (fig.1-4; element 14) also are configured to generate at least one interrogation beam (fig.1; element 16) incident on the sample at the excitation location  ([0049]: The acoustic signatures are interrogated using a long-coherence length probe beam 16 from a detection laser 14), at least one portion of the at least one interrogation beam returning from the sample that is indicative of the generated ultrasonic/pressure signals ([Abstract], Claim 1, [0071]: the photoacoustic pressure generated by the excitation beam 32); and a detector (fig.1; element 22) configured to detect at least one light property of the at least one returning portion ([0049]; [0087]; [0046]&[0129]: analyzing optical absorption).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reza.
Regarding Claim 1, Reza teaches a photoacoustic remote sensing system (PARS) (Fig.1-4) for imaging a subsurface structure in a sample ([0049]-[0065]), comprising: one or more laser sources (fig.1-4; element 12) configured to generate a plurality of excitation beams [0049] configured to generate pressure signals in the sample at an excitation location ([0071]: the photoacoustic pressure generated by the excitation beam 32); wherein the one or more laser sources (fig.1-4; element 14) are also configured to generate a plurality of interrogation beams (fig.1; element 16) incident on the sample at the excitation location ([0049]: The acoustic signatures are interrogated using a long-coherence length probe beam 16 from a detection laser 14), a portion of the plurality of interrogation beams returning from the sample that is indicative of the generated pressure signals ([0071]: the photoacoustic pressure generated by the excitation beam 32); an optical system (fig.1; element 36, a focusing device, [0049]) configured to focus the plurality of excitation beams at a first focal point and the plurality of interrogation beams at a second focal point, the first and second focal points being below the surface of the sample ([0015]; Claim 1; Claim 16). 
As to the limitation, “a plurality of detectors each configured to detect a returning portion of at least one of the plurality of interrogation beams,” Reza teaches a detector/interferometer (fig.1; element 22) that detects the returning portion of the interrogation beam ([Abstract]; claim 1). 
Reza does not explicitly teach a plurality of detectors.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Reza to arrive at the instant invention because in [0068] it is disclosed that phase (and maybe amplitude) oscillations in the probing receiver beam can be detected using interferometry and detected at AC, RF or ultrasonic frequencies using various detectors. Photoacoustic signals may also be detected using laser Doppler vibrometry configurations as shown in FIG. 6 [0068]. Thus, one of ordinary skill in the art may use a plurality of detectors as required following Reza’s teaching. Therefore, the limitation is implicitly taught by Reza.  

Regarding Claim 9, Reza teaches a photoacoustic remote sensing system (PARS) (Fig.1-4) for imaging a subsurface structure in a sample ([0049]-[0065]), comprising: one or more laser sources (fig.1-4; element 12) configured to generate at least one excitation beam (fig.1; element 32) configured to generate ultrasonic signals in the sample at an excitation location [0049], wherein the at least one excitation beam (fig.1-4; element 32) is directed to the sample along a first path ([0049] discloses and fig.1-5d show the path 32); and wherein the one or more laser sources (fig.1; element 14) are also configured to generate at least one interrogation beam (fig.1; element 16) incident on the sample at the excitation location and directed to the sample along a second path (fig.1-4; element 16) that is offset from the first path (fig.1-4 show that the path of lasers from sources 12 and 14 are opposite. Thus, they’re offset from each other. Further, [0067] discloses that the excitation beam and sensing/receiver beam can also be focused using different optical paths), at least one portion of the at least one interrogation beam returning from the sample that is indicative of the generated ultrasonic signals [0049], a first optical system configured to focus the at least one excitation beam at a first focal point [0049]; a second optical system configured to focus the at least one interrogation beam at a second focal point [0049], the first and second focal points being below the surface of the sample [0066]-[0067]; and at least one detector (fig.1; element 22, detection unit/interferometer [0049, 0051]) configured to detect at least one returning portion of the at least one interrogation beam (Reza teaches a detector/interferometer that detects the returning portion of the interrogation beam ([Abstract]; claim 1, [0051])).  
Reza does not explicitly teach that the returning portion of the at least one interrogation beam returns along a third path that is offset from each of the first path and the second path.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Reza to arrive at the instant invention because even though Reza does not explicitly teach the third path that being offset from each of the first path and the second path, fig.1 shows that the return path 38 is parallel to paths 32 and 16 but opposite to the interrogation path 16. Further, [0067] discloses that the excitation beam and sensing/receiver beam can also be focused using different optical paths. Thus, utilizing the teaching of Reza, one of ordinary skill in the art may arrange the elements such that the returned beams being received along a third path that is offset from each of the first path and the second path. This would provide a way to receive the returned signals not mixing with the excitation signals or interrogation signals.
Regarding Claim 14, Reza teaches a photoacoustic remote sensing system (PARS) (Fig.1-4) for imaging a subsurface structure in a sample ([0049]-[0065]), comprising: one or more laser sources (fig.1-4; element 12) configured to generate at least one excitation beam (fig.1; element 32) configured to generate ultrasonic signals in the sample at an excitation location [0049]; and wherein the one or more laser sources (fig.1; element 14) are also configured to generate at least one interrogation beam (fig.1; element 16) incident on the sample at the excitation location, at least one portion of the at least one interrogation beam returning from the sample that is indicative of the generated ultrasonic signals [0049]; an optical system (fig.1; element 36, a focusing device, [0049]) configured to focus the at least one excitation beam at a first focal point and the at least one interrogation beam at a second focal point [0049], the first and second focal points being below the surface of the sample [0066]-[0067]; a detector (fig.1; element 22, detection unit/interferometer [0049, 0051]) configured to detect at least one returning portion of the at least one interrogation beam (Reza teaches a detector/interferometer that detects the returning portion of the interrogation beam ([Abstract]; claim 1, [0051])).  
Reza does not explicitly teach the detector being a polarizing modulation detector configured to detect a polarization modulation of the at least one returning portion.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Reza to arrive at the instant invention because Reza teaches a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample where probe beam passes through a polarization control/beam quality unit 24 [0049]. ([0050]; [0114]) further discloses that a modified version of polarization sensitive Michelson interferometry has been employed to remotely record the large local initial pressures from chromophores and without appreciable acoustic loses. [0068] teaches that PARS can be integrated with any interferometry designs such as common path interferometer, Michelson interferometer, Fizeau interferometer, Ramsey interferometer, Sagnac interferometer, Fabry-Perot interferometer and Mach-Zehnder interferometer. Thus, one of ordinary skill in the art may use the teaching of the Reza regarding polarizing modulation detector to have a polarizing modulation detector.

Regarding Claim 17, Reza teaches a photoacoustic remote sensing system (PARS) (Fig.1-4) for imaging a subsurface structure in a sample ([0049]-[0065]), comprising: one or more laser sources (fig.1-4; element 12) configured to generate at least one excitation beam (fig.1; element 32) configured to generate ultrasonic signals in the sample at an excitation location [0049]; and wherein the one or more laser sources (fig.1; element 14) are also configured to generate at least one interrogation beam (fig.1; element 16) incident on the sample at the excitation location [0049], at least one portion of the at least one interrogation beam returning from the sample that is indicative of the generated ultrasonic signals [0049]; an optical system (fig.1; element 36, a focusing device, [0049]) configured to focus the at least one excitation beam at a first focal point and the at least one interrogation beam at a second focal point [0049], the first and second focal points being below the surface of the sample [0066]-[0067]; and a detector (fig.1; element 22, detection unit/interferometer [0049, 0051]) configured to detect at least one returning portion of the at least one interrogation beam (Reza teaches a detector/interferometer that detects the returning portion of the interrogation beam ([Abstract]; claim 1, [0051])).  
Reza does not explicitly teach the detector being a phase modulation detector configured to detect a phase modulation of the at least one returning portion.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Reza to arrive at the instant invention because Reza teaches a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample where probe beam passes through a polarization control/beam quality unit 24 [0049]. ([0050]; [0114]) further discloses that a modified version of polarization sensitive Michelson interferometry has been employed to remotely record the large local initial pressures from chromophores and without appreciable acoustic loses. [0068] teaches that PARS can be integrated with any interferometry designs such as common path interferometer, Michelson interferometer, Fizeau interferometer, Ramsey interferometer, Sagnac interferometer, Fabry-Perot interferometer and Mach-Zehnder interferometer. The basic principle is that phase (and maybe amplitude) oscillations in the probing receiver beam can be detected using interferometry and detected at AC, RF or ultrasonic frequencies using various detectors.
Thus, one of ordinary skill in the art may use the teaching of the Reza regarding phase modulation to have a phase modulation detector since phase modulation detection is well known in the art.

Regarding Claim 2, the PARS of claim 1 is taught by Reza.
Reza further teaches the one or more laser sources is a plurality of laser sources (fig.1 discloses 12 & 14 as plurality of laser sources.).  
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have plurality of laser sources instead of one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding Claim 3, the PARS of claim 1 is taught by Reza.
Reza further teaches that each of the plurality of excitation beams has a different wavelength (plurality of photoacoustic excitations is disclosed in [0064] and different interrogation wavelengths are disclosed in [0086]; [0115]; [0133]).  

Regarding Claim 4, the PARS of claim 3 is taught by Reza.
Reza does not explicitly teach that the plurality of excitation beams include: a near-infrared beam; a short-wave infrared beam; a UVC beam; a UVB beam; a UVA beam; and visible light.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Reza to arrive at the instant invention because [0060] discloses that the excitation beam may be any pulsed or modulated source of electromagnetic radiation including lasers or other optical sources. By utilizing the teaching of Reza, one of ordinary skill in the art may excite the sample with different electromagnetic radiation sources including a near-infrared beam; a short-wave infrared beam; a UVC beam; a UVB beam; a UVA beam; and visible light since all the mentioned beams are known electromagnetic radiations.

Regarding Claim 5, the PARS of claim 1 is taught by Reza.
Reza does not explicitly teach that the plurality of excitation beams is configured to be delivered sequentially onto the sample.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Reza to arrive at the instant invention because Reza teaches regarding utilizing two continuous wave lasers. Further, [0060] discloses that the excitation beam may be any pulsed or modulated source of electromagnetic radiation including lasers or other optical sources. Thus, utilizing the teaching of Reza, one of ordinary skill in the art may excite the sample sequentially with different sources.

Regarding Claim 6, the PARS of claim 1 is taught by Reza.
Reza does not explicitly teach that the plurality of excitation beams are configured to be delivered simultaneously onto the sample.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Reza to arrive at the instant invention because Reza teaches regarding utilizing wavelengths simultaneously may be used to improve the depth of field and signal to noise ratio (SNR) of PARS images ([0083]; [0086]; [0115]).

Regarding Claims 8, 13, 16 and 19, the PARS of claims 1, 9, 14 and 17 are taught by Reza.
Reza further teaches that the PARS is used in one or more of the following applications: imaging histological samples; imaging cell nuclei; imaging proteins; imaging cytochromes; imaging DNA; imaging RNA; imaging lipids; imaging of blood oxygen saturation; imaging of tumor hypoxia; imaging of wound healing, burn diagnostics, or surgery; imaging of microcirculation; blood oxygenation parameter imaging; estimating blood flow in vessels flowing into and out of a region of tissue; imaging of molecularly-specific targets; imaging angiogenesis for pre-clinical tumor models; clinical imaging of micro- and macro-circulation and pigmented cells; imaging of the eye; augmenting or replacing fluorescein angiography; imaging dermatological lesions; imaging melanoma;   imaging basal cell carcinoma; imaging hemangioma; imaging psoriasis; imaging eczema; imaging dermatitis; imaging Mohs surgery; imaging to verify tumor margin resections; imaging peripheral vascular disease; imaging diabetic and/or pressure ulcers; burn imaging; plastic surgery; microsurgery; imaging of circulating tumor cells; imaging melanoma cells; imaging lymph node angiogenesis; imaging response to photodynamic therapies; imaging response to photodynamic therapies having vascular ablative mechanisms; imaging response to chemotherapeutics; imaging response to anti-angiogenic drugs; imaging response to radiotherapy; estimating oxygen saturation using multi-wavelength photoacoustic excitation; estimating venous oxygen saturation where pulse oximetry cannot be used; estimating cerebrovenous oxygen saturation and/or central venous oxygen saturation; estimating oxygen flux and/or oxygen consumption; imaging vascular beds and depth of invasion in Barrett's esophagus and/or colorectal cancers; functional imaging during brain surgery; assessment of internal bleeding and/or cauterization verification; imaging perfusion sufficiency of organs and/or organ transplants;   imaging angiogenesis around islet transplants; imaging of skin-grafts; imaging of tissue scaffolds and/or biomaterials to evaluate vascularization and/or immune rejection; imaging to aid microsurgery; guidance to avoid cutting blood vessels and/or nerves; imaging of contrast agents in clinical or pre-clinical applications; identification of sentinel lymph nodes; non- or minimally-invasive identification of tumors in lymph nodes; imaging of genetically-encoded reporters, wherein the genetically-encoded reporters include tyrosinase, chromoproteins, and/or fluorescent proteins for pre-clinical or clinical molecular imaging applications; imaging actively or passively targeted optically absorbing nanoparticles for molecular imaging; imaging of blood clots; or staging an age of blood clots [0095].  
Regarding Claim 10, the PARS of claim 9 is taught by Reza.
Reza further teaches that an angle between the first path and second path is substantially similar to an angle between the second path and the third path (fig.1 shows that the first path 32 and the second path 16 are parallel and opposite. Thus, the limitation is implicitly taught by Reza. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain similar angle between the first path and second path and the angle between the second path and the third path, since it has been held that choosing from a finite number of identified, predictable solutions, in this instant to arrange the beams at different directional positions, with a reasonable expectation of success is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)).  

As best understood, regarding Claim 11, the PARS of claim 10 is taught by Reza.
Reza further teaches that the angle between the first path and the third path is substantially similar to an angle between the first path and the third path (fig.1 shows that the first path 32 and the third path 38 are parallel and opposite. Thus, the limitation is implicitly taught by Reza.).  

Claims 7, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reza and further in view of Haji Reza et al. (US 2020/0237232 A1, cited by applicants, “Haji Reza”).
Regarding Claims 7, 12, 15 and 18, the PARS of claims 1, 9, 14 and 17 are taught by Reza.
As to the limitation, “the first and second focal points are at a depth below the surface of the sample that is from 50 nm to 8 mm,” the chromatic aberration in the collimating and objective lens pair was harnessed to refocus light from a fiber into the object so that each wavelength is focused at a slightly different depth location [0115].
Reza does not explicitly teach that the first and second focal points are at a depth below the surface of the sample that is from 50 nm to 8 mm. 
However, Haji Reza teaches the first and second focal points are at a depth below the surface of the sample that is from 50 nm to 8 mm ([0122]; [0126]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haji Reza in the PARS of Reza in order to have an improved imaging. 

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Piccione et al. (US 2017/0084773 A1) teaches an avalanche photodiode (APD) array with reduced cross talk comprises, in the illustrative embodiment, a 2D array of Geiger-mode APDs, wherein a via is formed through the backside (substrate) of each APD in the array [Abstract]. In essentially all semiconductor photodetectors of visible or infrared light, each incident photon creates only a single photo-excited electron by the photoelectric effect. Spectral response is typically limited as well, with either device structure or material band gap preventing detection outside of a narrow design band. The few prior-art technologies which do provide a wide spectral response do not have single-photon sensitivity and those that exhibit single-photon sensitivity are generally confined to either visible through near-infrared (Vis-NIR) or short-wave infrared (SWIR) wavelength ranges. One technology that nearly satisfies both criteria at present, with prior-art devices demonstrating the capacity for either wide spectral response or single-photon sensitivity (but not both in the same device), is a type of semiconductor photodetector known as the avalanche photodiode (APD) [0004].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855